DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-5, 21-26, and 33, drawn to a hydrogen gas sensor, classified in G01N 27/407.
II. Claims 27-32, drawn to a method of determining a concentration of hydrogen
gas, classified in G01N 27/12.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the hydrogen gas sensor of group I does not have to be used in a fluid stream as the hydrogen gas sensor can be used to detect hydrogen gas in a container with a static volume of fluid with no flow.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 1-5, and 21-33 are pending, with claims 1-5, and 21-26, and 33 being examined and claims 27-32 deemed withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. "Porous spheres-like ZnO nanostructure as sensitive gas sensors for acetone detection" Materials Letters 100 (2013) 119–123, as cited in Office Action mailed 02/14/2020, hereinafter Li.
Regarding claim 1, Li discloses a gas sensor (Abstract) comprising a substrate (section: 3 Results and discussion, second paragraph) and a zinc oxide nanostructured (Fig 2c) thin film (section 2.3 Fabrication and testing of sensors). The zinc oxide nanostructured thin film as a lattice structure (Fig 2c; section 3 Results and discussion, second paragraph). 
The instant application notes that the weight ratio of low binding energy O2- ions to medium binding energy oxygen vacancies may be determined by a peak area ration or a peak height ratio of the first peak to a second peak (instant application specification, p. 14 line 13 – p. 15 line 3, the first peak related to low binding energy the O2- ions and the second peak, related to oxygen vacancies at medium binding energies, as shown in instant Fig. 6A of a XPS O1s spectra (instant application specification, p. 14 line 13 – p. 15 line 3). Li discloses an XPS O1s spectra (Fig 3b) with deconvoluted peaks, with a first peak (OL) attributed to low binding energy O2- ions in lattice structure and a second peak (OV) relates to medium binding oxygen deficient regions which are oxygen vacancies, and the weight ratio can be determined from peak heights of Fig 3b to be within the range of 0.1 to 1.0. 
Li discloses all of the structural limitations of claim 1, and so is capable of being used as a hydrogen gas sensor.
The following product-by-process language does not further structurally limit the instant claim: “wherein the zinc oxide nanostructured thin film is formed on the substrate by a method comprising: depositing zinc on the substrate thermally oxidizing the zinc at a temperature of 200 to 1,000°C in the presence of a gaseous mixture with an oxygen partial pressure in the range of 10-60 to 10-1 atm to form the zinc oxide nanostructured thin film on the substrate, thereby fabricating the hydrogen gas sensor.” The instant application indicates that this process results in structures such as grain-like and sheet-like morphologies (instant specification, page 22, lines 5-17) can be expected from Li has the zinc oxide nanostructure thin film formed on the substrate having a sheet like morphology (Fig 2c) formed of aggerated grain nanoparticles (Fig 2f), thus having a grain-like morphology, and the examiner believes that the film formed by Li would result in the same film formed in the instant claims.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 3, Li discloses all of the limitations of claim 1, wherein the zinc oxide nanostructured thin film does not contain platinum, palladium, nickel, cobalt, copper or aluminum (section 2 Experimental, first paragraph).

Regarding claim 5, Li discloses all of the limitations of claim 1, wherein the substrate is a silicon substrate (section: 3 Results and discussion, second paragraph).

Regarding claim 23, Li discloses all of the limitations of claim 1. The following product-by-process language does not further structurally limit the instant claim: ”wherein a temperature of the gaseous mixture is in the range of 10 to 100 °C before the thermally oxidizing.” The instant application indicates that this process results in structures such as sheet-like morphologies (instant specification, page 6, lines 6-10) can be expected from Li has the zinc oxide nanostructure thin film formed on the substrate having a sheet like morphology (Fig 2c), and the examiner believes that the film formed by Li would result in the same film formed in the instant claims.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 24, Li discloses all of the limitations of claim 1. The following product-by-process language does not further structurally limit the instant claim: ”wherein the gaseous mixture comprises hydrogen gas and water vapor.” The instant application indicates that this process results in structures such as grain-like and sheet-like morphologies (instant specification, page 22, lines 5-17) can be expected from Li has the zinc oxide nanostructure thin film formed on the substrate having a sheet like morphology (Fig 2c) formed of aggerated grain nanoparticles (Fig 2f), thus having a grain-like morphology, and the examiner believes that the film formed by Li would result in the same film formed in the instant claims.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 25, Li discloses all of the limitations of claim 1. The following product-by-process language does not further structurally limit the instant claim: ”wherein a ratio of a partial pressure of hydrogen gas to a partial pressure of water vapor in the gaseous mixture is in the range of 1:100 to 1:2000; and wherein the gaseous mixture has an oxygen partial pressure in the range of 10-20 to 10-15 atm.” The instant specification does not indicate a specific characteristic to result other than forming a zinc oxide nanostructure thin film (instant specification, page 21, lines 13-20). As such, Li has the zinc oxide nanostructure thin film formed on the substrate having a sheet like morphology (Fig 2c), and the examiner believes that the film formed by Li would result in the same film formed in the instant claims.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 26, Li discloses all of the limitations of claim 1. The following product-by-process language does not further structurally limit the instant claim: ”wherein the thermally oxidizing is for 2 to 6 hours.” The instant specification does not indicate a specific characteristic to result other than forming a zinc oxide nanostructure thin film (instant specification, page 21, lines 13-25 and page 22, lines 1-4). As such, Li has the zinc oxide nanostructure thin film formed on the substrate having a sheet like morphology (Fig 2c), and the examiner believes that the film formed by Li would result in the same film formed in the instant claims.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Mani et al. "A highly selective room temperature ammonia sensor using spray deposited zinc oxide thin film" Sensors and Actuators B 183 (2013) 459– 466, as cited in Office Action mailed 02/14/2020. hereinafter Mani.
Regarding claim 4, Li discloses all of the limitations of claim 1, and that the zinc oxide nanostructured thin film has zinc oxide nanoparticles of ~40-80nm (Abstract), but does not disclose a thickness in the range of 10 to 1,000 nm of the zinc oxide nanostructured thin film.
Mani is in the analogous art of zinc oxide thin film gas sensors (Abstract). Mani discloses a gas sensor comprising a glass substrate with a zinc oxide thin film (Abstract). The zinc oxide thin film is nanostructured with spherical grains (section 3.2 Morphological studies, first paragraph) and with a thickness of 500 nm (Fig 3c) and deposited by chemical spray pyrolysis which allow fine tuning and control of deposition parameters with a wide range of thickness by changing the spray parameters and allows easy doping with virtually any dopant and offers no limitation on the substrate or the percentage of dopant (p 460, first full paragraph) and treated to achieve good quality wurtzite structured stress-free thin films (section 2.1 Film deposition, fourth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use the technique of chemical spray pyrolysis and treatment taught in Mani to improve the gas sensor having zinc oxide nanostructured thin film taught in Li in order to achieve depositing a wide range of thicknesses, including 500 nm, and provide good quality wurtzite structured stress-free thin films as recognized by Mani. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Liu et al. “Synthesis and gas sensing properties of ZnO single crystal flakes”, J. Mater. Chem., 2005, 15, 2316–2320 hereinafter Liu.

Regarding claim 21, Li discloses all of the limitations of claim 1, but does not disclose that the zinc oxide has a leaf shape.
However, Liu is in the analogous art of gas sensors with zinc oxide nanostructure (Abstract) and that gas sensors based on zinc oxide nanostructure are used in detection of hydrogen (p 2316, col 1, first paragraph). ZnO nanostructure thin film is formed by depositing a solution onto a substrate and formed into flakes (p 2316, col 2, first paragraph). The flakes are elongated and forms a leaf like shape (Fig 5C) and that high surface to volume ratio renders the flake structures spectacular properties (p 2316, col 1, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zinc oxide nanostructure of Li to incorporate the zinc oxide nanostructure leaf shape of Liu. Doing so would provide a high surface to volume ratio that renders the flake structures spectacular properties as recognized by Liu.
The following product-by-process language does not further structurally limit the instant claim: ”wherein the thermally oxidizing of the zinc oxide is at a temperature of 500 to 700 °C in the presence of a gaseous mixture with an oxygen partial pressure in the range of 10-20 to 10-1 atm” which results in the already claimed limitation of a leaf shape and the prior art of Li in view of Liu discloses the leaf shape of the zing oxide nanostructure.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 22, Li discloses all of the limitations of claim 1. Li does not disclose wherein the zinc oxide has a flake shape with average size of 10-200 nm. 
However, Liu is in the analogous art of gas sensors with zinc oxide nanostructure (Abstract) and that gas sensors based on zinc oxide nanostructure are used in detection of hydrogen (p 2316, col 1, first paragraph). ZnO nanostructure thin film is formed by depositing a solution onto a substrate and formed into flakes (p 2316, col 2, first paragraph). The flakes have an average thickness of 200 nm (Abstract) and that high surface to volume ratio renders the flake structures spectacular properties (p 2316, col 1, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zinc oxide nanostructure of Li to incorporate the zinc oxide nanostructure flake shape of Liu. Doing so would provide a high surface to volume ratio that renders the flake structures spectacular properties as recognized by Liu.
The following product-by-process language does not further structurally limit the instant claim: “wherein the thermally oxidizing of the zinc oxide is at a temperature of 300 to 500 °C in the presence of a gaseous mixture with an oxygen partial pressure in the range of 10-3) to 10-20 atm” which results in the already claimed limitation of a flake shape and the prior art of Li in view of Liu discloses the flake shape of the zing oxide nanostructure.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument, on pages 7-8, that Li does not disclose the weight ration of low binding energy O2- ions to medium binding energy oxygen vacancies is not found to be persuasive. 
The instant application notes that the weight ratio of low binding energy O2- ions to medium binding energy oxygen vacancies may be determined by a peak area ration or a peak height ratio of the first peak to a second peak (emphasis added, instant application specification, p. 14 line 13 – p. 15 line 3). As such, a calculation of the peak area or area under the curve is not required. The first peak related to low binding energy the O2- ions and the second peak, related to oxygen vacancies at medium binding energies, as shown in instant Fig. 6A of an XPS O1s spectra (instant application specification, p. 14 line 13 – p. 15 line 3). Li discloses an XPS O1s spectra (Fig 3b) with deconvoluted peaks, with a first peak (OL) attributed to low binding energy O2- ions in lattice structure and a second peak (OV) relates to medium binding oxygen deficient regions which are oxygen vacancies, and the weight ratio can be determined from peak heights of Fig 3b to be within the range of 0.1 to 1.0. 

Allowable Subject Matter
Claim 33 is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 33 recite the limitation of the zinc oxide nanostructures having first pores with an average size of 1 – 20 nm and second pores with an average pore size of 4 – 12 Å and the prior art of record does not disclose or suggest having pores of a first size and a second size. This allows for specific pore volumes and surface areas for the pores in the meso-pore range and for the pores in the micro-pore range (instant specification, page 15, lines 4-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daksh et al. “Rare Earth-Doped Zinc Oxide Nanostructures: A Review” Reviews in Nanoscience and Nanotechnology Vol. 5, pp. 1–27, 2016 discloses multiple methods of synthesizing zinc oxide nanoparticles having different morphologies including grain, sphere, flake, comb, and flower ranging in sizes including 10-200nm.
Sambandam et al. “Oxygen vacancies and intense luminescence in manganese loaded ZnO microflowers for visible light water splitting” : Nanoscale, 2015, 7, 13935 discloses a zinc oxide nanostructure with a weight ratio of low binding energy O2- ions to medium binding energy oxygen vacancies to be within the range of 0.1 to 1.0 and the zinc nanostructure having petal and flower shapes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798